DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-20 are pending. Claims 11-16, and 18 are withdrawn. Claims 1-2, 4-10, 17, 19 and 20 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examiner’s Comment
The rejections below are maintained for reasons of record in the office action mailed 4/27/2021. Applicants arguments filed 7/12/2021 are not persuasive in that they do not address the rejection over claims 17, 19 and 20 and only assert that the amendment to claim 1 incorporates the limitations of claim 3 and would render the rejections of record moot as indicated in the telephonic interview, However, claims 17, 19 and 20 do not depend from claim 1 and do not share a similar or the same scope as amended claim 1.

Claim Rejections - 35 USC § 112
Claims 17, 19 and 20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 17 and 19-20 are broadly drawn to a male fertile Capsicum annuum plant comprising a Capsicum baccatum cytoplasm and an introgression from an unspecified source of a chromosomal segment of chromosome 6; or is located within a chromosomal segment flanked by markers (M29) and (M14-M17). 
	Applicants do not describe any introgressions into chromosome 6 of a male sterile Capsicum annuum plant comprising a Capsicum baccatum cytoplasm, other than the introgression is from ‘Flame Fountain’ or ‘Ganti’ and also comprising markers selected from M18, M19, M20, M21, M22, M23, M24, M25, M26, M27 or M28 listed in Table 2 also described in paragraph [0022] of the specification on pages 9 and 10. 
In addition, Applicants do not describe or specify or point to any specific structural location for the unnamed or unspecified allele within the chromosomal 6 segment flanked by markers (M29) and (M14-M17) required for the restorer of fertility activity; or within the region of chromosome 6 comprising base pair 26,405-213,924,156 of SNP CM334v1.55 covering over 212 million base pairs.
Applicants only describe a male sterile Capsicum annuum plant comprising a Capsicum baccatum cytoplasm and either one of the chromosome 6 haplotypes from ‘Flame Fountain’ and ‘Ganti’ listed in Table 1 also having a Gf allele (see Examples 3-4 of specification pages 27-28) also described by a selection of markers from M18, M19, M20, M21, M22, M23,M24, M25, M26, M27 or M28 (see paragraph [0022] of specification page 9-10).

Given the lack of description of the necessary elements essential for the restoration of male fertility in a male sterile Capsicum annuum plant comprising an introgression of a Capsicum baccatum chromosomal segment on chromosome 6 flanked by marker M29 and any one of markers M14, M15, M16, or M17; it remains unclear what features identify the invention as broadly claimed, and since the instantly claimed plant has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Claim Rejections - 35 USC § 102
Claims 17, 19 and 20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo, Y. D., et al. Theor Appl Genet (2016) Vol.129 pp. 2003-2017.
The claims are broadly drawn to a Capsicum annuum plant that comprises an introgression on chromosome 6 that confers male fertility in a male sterile Capsicum annuum plant comprising a Capsicum baccatum cytoplasm (Claim 17); wherein the segment lies between Marker 29 (10,670,362) and any one of Marker 14-17 (covering base pairs 3,308,938-3,504,248) as defined in the instant specification in Table 1 on pages 26-27 (Claim 19 and Claim 20).
Rf) genotype and the mapping of the restorer of male fertility (Rf) trait to a region of chromosome 6 comprising ch6:5,273,000 to 4,452,000 of C. annuum CM334 wherein the region is a segment of 821,000 bases in length (see figure 3) that lies between Marker 29 (10,670,362) and any one of Marker 14-17 (covering base pairs 3,308,938-3,504,248) as defined in Table 1 on pages 26-27; (see all of the left column on page 2005; paragraph spanning pages 2007-2008 including figure 1c on page 2008; and figure 3 on page 2009).

Claims 17, 19 and 20 remain rejected.
	Claims 1-2, 4-10 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663